Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are pending. Claims 1-19 are rejected.
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 6/24/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 
Applicant’s argument’s regarding the 101 rejection are not persuasive.  See updated rejections.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Claim 10 reads:

 	A method for monitoring state of balance of a robot, comprising: acquiring an image set, the image set comprising a plurality of initial images taken by the photographing device when a robot maintains balance; 
acquiring coordinates of each of the plurality of initial images in the image set; generating an image model by arranging and stitching the initial images according to the coordinates; 
setting a balance threshold of the image model; acquiring a determination image in real time; 
comparing the determination image with the image model to obtain a difference value; determining whether the difference value exceeds the balance threshold to determine a state of balance of the robot.

Using the two-step inquiry, it is clear that claim 10 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 10 falls within one of the statutory categories?  
Yes; claims 10-18 are directed toward a method. 

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 10-18 are directed to an abstract idea.

	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:

Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;

Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 10 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  The abstract ideas are: 

generating an image model by arranging and stitching the initial images according to the coordinates; 
setting a balance threshold of the image model; 
acquiring a determination image in real time; 
comparing the determination image with the image model to obtain a difference value; 
determining whether the difference value exceeds the balance threshold to determine a state of balance of the robot.
	   Analyzing the abstract idea we can understand that the abstract idea with the given examples. 
The abstract idea can be explained by imagining a tray with consecutive ring patterns {using resister codes ring pattern i.e. SG BBROYGW, a numbered table, or geometric patterns} on it which a waiter uses balance an apple in the center. 
 “capturing capture an image set comprising a plurality of initial images when a robot is in balance; [remembering images of when a robot is in balance]
acquiring an image set, the image set comprising a plurality of initial images; [looking at the tray over time]
acquiring coordinates of each of the plurality of initial images in the image set; [seeing where the apple is i.e. on the center black ring] 
generating an image model by arranging and stitching the initial images according to the coordinates; [remembering where the apple is over time (stitching the past and present images to form a story. i.e. series of photos to make a video) BBRO]
setting a balance threshold of the image model; [keep the apple inside the BBRO]
acquiring a determination image in real time; [remembering to keep the apple in the BBRO area] 
comparing the determination image with the image model to obtain a difference value; [remembering to keep the apple in the BBRO area based on the model tested before]
determining whether the difference value exceeds the balance threshold to determine a state of balance of the robot. [if the apple rolls outside of the O to the Y area, tray robot is starting to be unbalanced]” 

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 10 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for:
 “capturing capture an image set comprising a plurality of initial images when a robot is in balance;
acquiring an image set, the image set comprising a plurality of initial images when a robot maintains balance; 
acquiring coordinates of each of the plurality of initial images in the image set; 
generating an image model by arranging and stitching the initial images according to the coordinates; 
setting a balance threshold of the image model; 
acquiring a determination image in real time; 
comparing the determination image with the image model to obtain a difference value; 
determining whether the difference value exceeds the balance threshold to determine a state of balance of the robot.”.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 10 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  

Claim 10 further recites WURC extra steps of:

 “by a photographing device, the photographing device being a CCD photographing device or a binocular photographing device; [generic computer]
acquiring an image set, the image set comprising a plurality of initial images when a robot maintains balance; 
acquiring coordinates of each of the plurality of initial images in the image set; 
generating an image model by arranging and stitching the initial images according to the coordinates; 
acquiring a determination image in real time;” which are all functions of a generic computer performing generic computer functions.
Analyzing the WURC steps of the abstract idea we can understand that the abstract idea falls within the WURC Activity MPEP 2106.05(d)(1) Evaluation 
improvement consideration WURC consideration MPEP.05(a); 
mere instructions to apply an exception consideration MPEP 2106.05(f)
insignificant extra-solution activity consideration MPEP 2106.05(g)
Generic computer performing merely generic computer functions, data gathering, populating tables, sending and receiving data or performing functions ‘known’ in the art.

CONCLUSION
Thus, since claim 10 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 10 is directed towards non-statutory subject matter.

Claim 11; adjusting the image model i.e. setting in the mind a new color code for balance.
Claim 12, Comparing Red area with known balanced Red area in the mind. 
Claim 13, difference value is a degree of difference Red vs. Orange area.
Claim 14, Apple is in the Orange area staring, starting to be unstable.
Claim 15, Waiter walking fast, looking at the uprightness of the apple; realizing that the apple is unstable, realizing to paying more attention to the apple.
Claim 16, Waiter walking fast, realizing apple is unstable, more quickly adjusting the tray when walking to keep the apple in the center.
Claim 17, Waiter walking near a table, looking at the table and the apple.
Claim 18, Waiter realizing apple has rolled near the outer edge and lost balance [i.e. past the orange ring] and quickly adjust the tray to roll the apple back to the center. 
Claims 1-9 are the device claims of the method claims 10-18 and are rejected using the same analysis. 
Claim 19 are the CRM of claim of the method claim 10 and are rejected using the same analysis. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamada US 20090290809 paragraphs 197, Medeiros 20190361460, Saund 9,070,289

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664